UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1016


REDMOND HOWARD,

                    Plaintiff - Appellant,

             v.

DARYL MCCREADY, Senior Pastor at Sonrise Church (Berlin); BRYAN
MATTHEW LLOYD, Pastor at Salisbury, MD Sonrise Church; MARK AARON
THOMAS, Pastor at Princess Anne, MD Sonrise Church; MICHAEL DUANE
RITTENHOUSE; JARED MYLON RITTENHOUSE,

                    Defendants - Appellees.


                                      No. 18-1092


REDMOND HOWARD,

                    Plaintiff - Appellant,

             v.

DARYL MCCREADY, Senior Pastor at Sonrise Church (Berlin); BRYAN
MATTHEW LLOYD, Pastor at Salisbury, MD Sonrise Church; MARK AARON
THOMAS, Pastor at Princess Anne, MD Sonrise Church; MICHAEL DUANE
RITTENHOUSE; JARED MYLON RITTENHOUSE,

                    Defendants - Appellees.


Appeals from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-00385-GLR)
Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Redmond Howard, Appellant Pro Se. Robin Ringgold Cockey, COCKEY, BRENNAN
& MALONEY, PC, Salisbury, Maryland; Erin Hebert Cancienne, DECARO, DORAN,
SICILIANO, GALLAGHER & DEBLASIS, LLP, Bowie, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated cases, Redmond Howard appeals the district court’s order

dismissing his second amended civil complaint for failure to state a claim. On appeal, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Howard’s informal brief does not challenge the basis for the district court’s

disposition, Howard has forfeited appellate review of the court’s order. See Williams v.

Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the

district court’s judgment.   We deny as unnecessary both Howard’s motion to file

supplemental materials and Appellees’ motion to strike the proposed supplemental

materials. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3